CLD-177                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-2968
                                       ___________

                                  DERRICK MATHIS,
                                               Appellant

                                             v.

                        PHILADELPHIA ELECTRIC CO.;
             SHAWN LEE, Attorney for PECO Bankruptcy Department;
            GARY F. SEITZ, Trustee for the United States Bankruptcy Court
                    ____________________________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                               (D.C. Civ. No. 2-14-cv-02234)
                     District Judge: Honorable Mitchell S. Goldberg
                      ____________________________________

       Submitted on a Motion for Summary Action and By the Clerk for Possible
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   March 10, 2016

              Before: FISHER, JORDAN and VANASKIE, Circuit Judges

                             (Opinion filed: March 15, 2016)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Derrick Mathis appeals pro se from the order of the District Court dismissing his

amended complaint. Two appellees have filed a motion for summary affirmance, and the

parties were notified that we would consider summary action as to the remaining appellee

as well. We grant the motion for summary affirmance and will affirm. Although we are

nominally taking summary action, Mathis has filed his brief on the merits and we have

considered it in reaching our disposition.

                                             I.

       Mathis was the debtor in a Chapter 7 bankruptcy proceeding. (E.D. Pa. Bank. No.

11-12620.) During that proceeding, the Philadelphia Electric Company (“PECO”) filed a

claim for approximately $7,400. Mathis repeatedly objected to the claim (and every

other creditor’s claims) as fraudulent. He also argued that the Chapter 7 trustee, Gary F.

Seitz, committed misconduct in connection with the claim. The Bankruptcy Court

overruled Mathis’s objections and ordered Seitz to pay the claim, which he did. The

bankruptcy case was closed in January of 2014. Mathis did not appeal.

       Instead, and over one year later, he filed a civil action and then an amended

complaint seeking damages from PECO and one of its attorneys (collectively, “PECO”),

as well as Seitz. Mathis raised essentially two claims. First, he alleged that the $7,400

claim was fraudulent because it was attributable to his business property rather than his

residence and that PECO and Seitz conspired to bring that purportedly fraudulent claim

before the Bankruptcy Court. (Confusingly, Mathis alleged both that PECO and Seitz

submitted fraudulent documentation in support of this claim and that Seitz improperly
                                             2
obtained approval of this claim without submitting any documentation at all.) Second,

Mathis alleged that PECO was attempting to collect the same debt despite its discharge

and that, toward that end, PECO suspended his electrical service. Mathis purported to

assert his claims under various federal criminal statutes, including 18 U.S.C. §§ 371 and

1001, and the Fair Debt Collection Practices Act (“FDCPA”).1

       Both defendants filed motions to dismiss under Fed. R. Civ. P. 12(b)(6). The

District Court, construing Seitz’s motion in part as a Fed. R. Civ. P. 12(b)(1) motion to

dismiss for lack of subject matter jurisdiction, granted both motions and dismissed

Mathis’s complaint. In particular, the District Court concluded that it lacks jurisdiction

over Mathis’s claims against Seitz and that Mathis failed to state a federal claim against

PECO. The District Court further declined to exercise supplemental jurisdiction to the

extent that Mathis’s amended complaint could be construed to assert state-law claims,

and it denied those claims without prejudice to Mathis’s ability to assert them in state

court. Mathis appeals.2



1
  Mathis also filed a complaint with the Pennsylvania Utility Commission (“PUC”)
regarding PECO’s alleged efforts to collect the discharged debt and its suspension of
service. The PUC dismissed Mathis’s complaint, and Mathis filed a separate civil action
alleging that the PUC deprived him of due process by conducting an inadequate
investigation. (E.D. Pa. Civ. No. 2-14-cv-05651.) The District Court dismissed that
action for failure to prosecute, and Mathis did not appeal.
2
  We have jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary review over
the District Court’s dismissal of a complaint under Rule 12(b)(6), and we will affirm if
the complaint fails to allege “enough facts to state a claim to relief that is plausible on its
face.” Burtch v. Milberg Factors, Inc., 662 F.3d 212, 220 (3d Cir. 2011) (quotation
                                               3
                                             II.

       We will affirm the District Court’s dismissal of Mathis’s amended complaint as to

PECO for the reasons it adequately explained. In particular, the District Court properly

determined that the criminal statutes that Mathis invoked do not create a private right of

action. See Andrews v. Heaton, 483 F.3d 1070, 1076 (10th Cir. 2007) (addressing, inter

alia, 18 U.S.C. §§ 371 and 1001). The District Court further properly concluded that

Mathis failed to state a claim under the FDCPA because his allegations show that PECO

is a direct creditor and not a “debt collector” as defined by 15 U.S.C. § 1692a(6). See

Pollice v. Nat’l Tax Funding, L.P., 225 F.3d 379, 403 (3d Cir. 2000) (“Creditors who

collect in their own name and whose principal business is not debt collection are not

subject to the [FDCPA].”) (quotation marks omitted). Finally, the District Court acted

well within its discretion in declining to assert supplemental jurisdiction over Mathis’s

state-law claims and dismissing those claims without prejudice to Mathis’s ability to

assert them in state court.

       We will affirm the dismissal of Mathis’s amended complaint as to Seitz as well,

though on a different ground. The District Court dismissed Mathis’s claims against Seitz

for lack of jurisdiction on the basis of the so-called Barton doctrine. See In re VistaCare

Grp., LLC, 678 F.3d 218, 224 (3d Cir. 2012) (discussing Barton v. Barbour, 104 U.S. 126

(1881)). The Barton doctrine generally deprives courts of jurisdiction over claims against



marks omitted). We review the District Court’s decision not to exercise supplemental
jurisdiction for abuse of discretion. See Kach v. Hose, 589 F.3d 626, 634 (3d Cir. 2009).
                                             4
a bankruptcy trustee unless the plaintiff first obtains the Bankruptcy Court’s permission

to assert them. See id. We question whether the Barton doctrine applies to Mathis’s

claims. See Carroll v. Abide, 788 F.3d 502, 505-06 (5th Cir. 2015); VistaCare, 678 F.3d

at 224-25, 229-30. We need not resolve that issue, however, because even if the Barton

doctrine does not apply, Mathis’s claims against Seitz remain subject to dismissal under

Rule 12(b)(6). See Grp. Against Smog & Pollution, Inc. v. Shenango Inc., 810 F.3d 116,

127 & n.12 (3d Cir. 2016).3

       Mathis alleges that Seitz conspired with PECO to submit and obtain payment of a

fraudulent claim during Mathis’s bankruptcy. The validity of PECO’s claim was

established over Mathis’s objections during that bankruptcy, however, and Mathis did not

appeal. Thus, the validity of that claim no longer is subject to challenge. Seitz’s

payment of that claim also is not subject to challenge because Seitz was operating as an

officer of the Bankruptcy Court in carrying out its order and is thus immune from suit.

See, e.g., Gross v. Rell, 695 F.3d 211, 216 (2d Cir. 2012) (collecting cases); see also

VistaCare, 678 F.3d at 230 (“The trustee remains, for all intents and purposes, an officer

of the bankruptcy court.”).


3
  Courts generally must decide their jurisdiction before reaching the merits, but that
principle applies only to questions of Article III subject matter jurisdiction. See Jordon v.
Att’y Gen., 424 F.3d 320, 325 n.8 (3d Cir. 2005). The Barton doctrine is described as
jurisdictional, but it is the product of federal common law and does not emanate from
Article III. See VistaCare, 678 F.3d at 225. Thus, reaching the merits without resolving
the Barton issue does not constitute an impermissible exercise of “hypothetical
jurisdiction.” Jordon, 424 F.3d at 325 n.8.

                                             5
       Such immunity arguably may not apply to Mathis’s claim that Seitz engaged in

fraud before the Bankruptcy Court, but Mathis’s allegations in that regard are too

conclusory to state a claim. Mathis does not specify how Seitz allegedly defrauded the

Bankruptcy Court, and his conclusory allegations to that effect are inconsistent with other

of his allegations, including that Seitz presented nothing to the Bankruptcy Court at all.

Mathis does not argue that he could further amend his complaint to state a claim against

Seitz in this regard, and nothing in his filings in either the District Court or this one

suggests that he could.

                                              III.

       For these reasons, the PECO appellants’ motion for summary action is granted,

and we will affirm the judgment of the District Court.4




4
  After PECO filed its motion for summary action, our Clerk issued an order staying the
briefing schedule. Seitz nevertheless filed his brief but then filed a motion to withdraw it
in light of the stay, which the Clerk granted. Mathis filed a response in opposition to
Seitz’s motion after the Clerk already had granted it. To the extent that Mathis’s
response can be construed as a motion for reconsideration of the Clerk’s Order, the
motion is denied.
                                               6